DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment cancelling claim 1 and adding claims 2-21 is acknowledged. Thus claims 2-21 are pending.
Status of Claims
This is the first action on the merits. Thus claims 2-21 are presented to be examined upon their merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Comments
Intended Use
MPEP 2103 I C

CLAIM 2- A network capture device for processing data packets in a data communications network, the data communications network including one or more packet switches in communication with source computing nodes and destination computing nodes, the network capture device comprising: 
a receiver configured to receive data packets received by the one or more packet switches in the data communications network; 
one or more processors configured to process the data packets to decode each data packet's header or other fields in the data packet to determine when the data packet is a financial data packet; and a transmitter configured to transmit financial data packets for analysis by a risk exposure computer system.

CLAIM 3-  The network capture device in claim 2, wherein the data communications network includes one or more data paths that do not include the network capture device [negative limitation] for conveying the data packets to one or more of the destination computing nodes.

to eliminate duplicate data packets and convert remaining financial data packets to a standard data packet format.
CLAIM 5- The network capture device in claim 2, wherein the data packets from the source computing nodes include intraday security issue information involving potential disparate systems, multiple parties, and multiple liquidity destinations.
CLAIM 6- The network capture device in claim 2, wherein the financial data packets include data packets associated with  at least one of computer securities trading algorithms and other order generators that are not expected, authorized, or configured for risk monitoring. 
CLAIM 7- The network capture device in claim 2, wherein some of the data packets include financial data and some of the data packets do not include financial data. 
CLAIM 8- The network capture device in claim 2, wherein the financial data packets include pre-trade, at-trade, and post-trade data packets.
CLAIM 9- The network capture device in claim 2, wherein the financial data packets are formatted with a FIX communications protocol or with an OUCH communications protocol.
CLAIM 10- A method for processing data packets in a data communications network, the data communications network including one or more packet switches in communication with source computing nodes and destination computing nodes, the method comprising:
 a network capture device receiving data packets received by the one or more packet switches in the data communications network; 
the network capture device processing the data packets including decoding each data packet's header or other fields in the data packet to determine when the data packet is a financial data packet; and the network capture device transmitting financial data packets for analysis by a risk exposure computer system.
CLAIM 11- The method in claim 10, wherein the data packets are forwarded to one or more of the destination computing nodes along one or more data paths that do not include the network capture device.
CLAIM 12- The method in claim 10, further comprising: the network capture device transmitting the financial data packets to a normalization data processor that eliminates duplicate data packets and converts remaining financial data packets to a standard data packet format, and the normalization data processor transmitting the financial data packets converted to the standard data packet format for analysis by the risk exposure computer system.
Claim 13-  The method in claim 10, wherein data packets from the source computing nodes include intraday security issue information involving potential disparate systems, multiple parties, and multiple liquidity destinations.
CLAIM 14-The method in claim 10, wherein the financial data packets include data packets associated with at least one of computer securities trading algorithms and other order generators that are not expected, authorized, or configured for risk monitoring.
CLAIM 15-The method in claim 10, wherein some of the data packets include financial data and some of the data packets do not include financial data.[negative limitation]
CLAIM 16- The method in claim 10, wherein the financial data packets include pre- trade, at-trade, and post-trade data packets.[NFDM]

CLAIM 17- The method in claim 10, wherein the financial data packets are formatted with a FIX communications protocol or with an OUCH communications protocol.
cause the one or more processors to perform a method for processing data packets in a data communications network, the data communications network including one or more packet switches in communication with source computing nodes and destination computing nodes, wherein the one or more processors include a network capture device having a packet analyzer, a network analyzer, a protocol analyzer, or a packet sniffer and the network capture device is separate from the destination computing nodes, the method comprising: a network capture device receiving data packets received by the one or more packet switches in the data communications network; the network capture device processing the data packets including decoding each data packet's header or other fields in the data packet to determine when the data packet is a financial data packet; and the network capture device transmitting financial data packets for analysis by a risk exposure computer system.

CLAIM 19- The non-transitory, computer-readable storage medium in claim 18, wherein the data communications network includes one or more data paths that do not include the network capture device for conveying the data packets to one or more of the destination computing nodes.
CLAIM 20- The non-transitory, computer-readable storage medium in claim 18, wherein data packets from the source computing nodes include intraday security issue information involving potential disparate systems, multiple parties, and multiple liquidity destinations.
CLAIM 21-The non-transitory, computer-readable storage medium in claim 18, wherein the financial data packets include data packets associated with at least one of computer securities trading algorithms and other order generators that are not expected, authorized, or configured for risk monitoring.




“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]







MPEP 2114

CLAIM 2- “…a transmitter configured to transmit financial data packets for analysis by a risk exposure computer system.”
CLAIM 4- “…a normalization processor configured to eliminate duplicate data packets…”
CLAIM 6- “…or configured for risk monitoring…”
CLAIM 21- “or configured for risk monitoring.”

“The recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]


Non-Functional Descriptive Material
MPEP 2111.05 I-III


CLAIM 7- The network capture device in claim 2, wherein some of the data packets include financial data and some of the data packets do not include financial data.
	CLAIM 8- The network capture device in claim 2, wherein the financial data packets include pre-trade, at-trade, and post-trade data packets.
	CLAIM 20- The non-transitory, computer-readable storage medium in claim 18, wherein data packets from the source computing nodes include intraday security issue information involving potential disparate systems, multiple parties, and multiple liquidity destinations.

 “where a claim limitation is directed to conveying a message or meaning to a human reader independent of intended computer system, and/or the non-transitory computer readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as above limitations are directed to further describing stored data (e.g., conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art.” See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).













Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 14/841,938(reference application). both claims provide method of processing data packets.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Negative Limitation
MPEP2173.05 (i)


CLAIM 6- The network capture device in claim 2, wherein the financial data packets include data packets associated with [112a or b] at least one of computer securities trading algorithms and other order generators that are not expected,…”
CLAIM 7- The network capture device in claim 2, wherein some of the data packets include financial data and some of the data packets do not include financial data. 
CLAIM 11- The method in claim 10, wherein the data packets are forwarded to one or more of the destination computing nodes along one or more data paths that do not include the network capture device.
CLAIM 14-The method in claim 10, wherein the financial data packets include data packets associated with at least one of computer securities trading algorithms and other order generators that are not expected, authorized, or configured for risk monitoring.
do not include the network capture device for conveying the data packets to one or more of the destination computing nodes.

	Claim 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: RE CLAIM 6- “The network capture device in claim 2, wherein the financial data packets include data packets associated with  at least one of computer securities trading algorithms and other order generators that are not expected, authorized, or configured for risk monitoring.” It is unclear the structural relationship between the data packets and the trading algorithms and other order generators.
























Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over PARSONS (US 2013/0262287)
CLAIM 2- A network capture device for processing data packets in a data communications network, the data communications network including one or more packet switches in communication with source computing nodes and destination computing nodes, the network capture device comprising: 
a receiver configured to receive data packets received by the one or more packet switches in the data communications network; 
one or more processors configured to process the data packets to decode each data packet's header or other fields in the data packet to determine when the data packet is a financial data packet; and a transmitter configured to transmit financial data packets for analysis by a risk exposure computer system.[PARSONS 005-006, 0031-0033]

CLAIM 3-  The network capture device in claim 2, wherein the data communications network includes one or more data paths that do not include the network capture device  for conveying the data packets to one or more of the destination computing nodes. .[PARSONS 005-006, 0031-0033]

CLAIM 4- The network capture device in claim 2, wherein the one or more processors includes a normalization processor configured to eliminate duplicate data packets and convert remaining financial data packets to a standard data packet format.[0040]
CLAIM 5- The network capture device in claim 2, wherein the data packets from the source computing nodes include intraday security issue information involving potential disparate systems, multiple parties, and multiple liquidity destinations.[0005-0006, 0031-0033]
CLAIM 6- The network capture device in claim 2, wherein the financial data packets include data packets associated with  at least one of computer securities trading algorithms and other order generators that are not expected, authorized, or configured for risk monitoring. [0046-0049]
CLAIM 7- The network capture device in claim 2, wherein some of the data packets include financial data and some of the data packets do not include financial data. 1.[see Parsons, Abstract, 0005-0006, 0031-0033]
CLAIM 8- The network capture device in claim 2, wherein the financial data packets include pre-trade, at-trade, and post-trade data packets. 1.[see Parsons, Abstract, 0005-0006, 0031-0033]
CLAIM 9- The network capture device in claim 2, wherein the financial data packets are formatted with a FIX communications protocol or with an OUCH communications protocol. [see Parsons, Abstract, 0005-0006, 0031-0033]
CLAIM 10- A method for processing data packets in a data communications network, the data communications network including one or more packet switches in communication with source computing nodes and destination computing nodes, the method comprising:
 a network capture device receiving data packets received by the one or more packet switches in the data communications network; [see Parsons, Abstract, 0005-0006, 0031-0033]

CLAIM 11- The method in claim 10, wherein the data packets are forwarded to one or more of the destination computing nodes along one or more data paths that do not include the network capture device.
CLAIM 12- The method in claim 10, further comprising: the network capture device transmitting the financial data packets to a normalization data processor that eliminates duplicate data packets and converts remaining financial data packets to a standard data packet format, and the normalization data processor transmitting the financial data packets converted to the standard data packet format for analysis by the risk exposure computer system. [see Parsons, Abstract, 0005-0006, 0031-0033]
Claim 13-  The method in claim 10, wherein data packets from the source computing nodes include intraday security issue information involving potential disparate systems, multiple parties, and multiple liquidity destinations. 1.[see Parsons, Abstract, 0005-0006, 0031-0033]
CLAIM 14-The method in claim 10, wherein the financial data packets include data packets associated with at least one of computer securities trading algorithms and other order generators that are not expected, authorized, or configured for risk monitoring.
CLAIM 15-The method in claim 10, wherein some of the data packets include financial data and some of the data packets do not include financial data. 1.[see Parsons, Abstract, 0005-0006, 0031-0033]
CLAIM 16- The method in claim 10, wherein the financial data packets include pre- trade, at-trade, and post-trade data packets.[NFDM]


CLAIM 18-  A non-transitory, computer-readable storage medium for storing a computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform a method for processing data packets in a data communications network, the data communications network including one or more packet switches in communication with source computing nodes and destination computing nodes, wherein the one or more processors include a network capture device having a packet analyzer, a network analyzer, a protocol analyzer, or a packet sniffer and the network capture device is separate from the destination computing nodes, the method comprising: a network capture device receiving data packets received by the one or more packet switches in the data communications network; the network capture device processing the data packets including decoding each data packet's header or other fields in the data packet to determine when the data packet is a financial data packet; and the network capture device transmitting financial data packets for analysis by a risk exposure computer system. 1.[see Parsons, Abstract, 0005-0006, 0031-0033]

CLAIM 19- The non-transitory, computer-readable storage medium in claim 18, wherein the data communications network includes one or more data paths that do not include the network capture device for conveying the data packets to one or more of the destination computing nodes. 1.[see Parsons, Abstract, 0005-0006, 0031-0033]
CLAIM 20- The non-transitory, computer-readable storage medium in claim 18, wherein data packets from the source computing nodes include intraday security issue information involving potential disparate systems, multiple parties, and multiple liquidity destinations. [see Parsons, Abstract, 0005-0006, 0031-0033]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL S FELTEN/Primary Examiner, Art Unit 3692